Case 7:21-cv-05552-CS Document 1-1 Filed 06/24/21 Page 1 of 5




    Exhibit A
6/24/2021                   Case 7:21-cv-05552-CS           Document
                                    Breach of Contract Lawyers             1-1
                                                               Orange County      FiledValley,
                                                                             NY, Hudson 06/24/21        Page
                                                                                               Chester NY | Ostrer2& of 5
                                                                                                                     Associates

                                                                     VERDICTS & SETTLEMENTS           REPORTED CASES          IN THE NEWS



                                                                                                                              CALL NOW!
                                                                                                       877-469-7577
                                                                            FIRM OVERVIEW         ATTORNEYS        REVIEWS        CONTACT US




         PERSONAL INJURY                              CRIMINAL DEFENSE                    CIVIL LITIGATION                   DWI & DUI




     Breach of Contract Lawyers
     Who Fight to Protect Your
     Rights and Interests
              Contact Us



            Home » Civil Litigation » Breach of Contract




            Resolving Contract Disputes for Clients
            in the Hudson Valley
            Our lawyers handle cases throughout the Ulster, Dutchess, Sullivan, Rockland and
            Orange County NY area.


            Contracts are an integral part of doing business. When a contract is breached, it can
            have devastating effects on operations and profits. You have the right to enforce the
            promises exchanged in a contract, as well as seek compensation for damages you
            have incurred. The lawyers at Ostrer & Associates, PC have successfully litigated
            numerous cases involving breach of contract claims that have resulted in awards of


https://www.ostrer.com/civil-litigation/breach-of-contract/                                                                                    1/4
6/24/2021                   Case 7:21-cv-05552-CS           Document
                                    Breach of Contract Lawyers             1-1
                                                               Orange County      FiledValley,
                                                                             NY, Hudson 06/24/21        Page
                                                                                               Chester NY | Ostrer3& of 5
                                                                                                                     Associates

            monetary damages and court orders requiring breaching parties to perform under the
            terms of the contract.




            Types of Breach of Contract Claims

            Our civil litigation attorneys have significant experience handling complex contract
            disputes and are available to represent both individuals and businesses in lawsuits
            involving:

            Leases and contracts for the sale of real                       Entertainment Contracts
            estate                                                          Special Service or Repair Contracts
            Asset‑purchase contracts                                        Auction Sales
            Franchise contracts                                             Defective or non-conforming deliveries
            Collection of debts                                             Indemnification and Guarantee
            Construction Contracts                                          Agreements
            Employment Agreements




            Remedies Available in a Breach of Contract
            Actions

            In most cases, our attorneys pursue claims for money damages or equitable relief on
            behalf of our clients. Equitable relief is an order from a court requiring a person or
            company to act or refrain from acting in a certain way.

            Monetary Damages

                   Compensatory Damages. Intended to make the plaintiff whole, compensatory
                   damages provide monetary relief representing the benefits the plaintiff should
                   have received if the contract had not been breached. These damages may
                   include consequential damages for any indirect losses suffered as a result or
                   consequence of the breach of contract. For example, lost profits caused by
                   another party’s failure to perform its contractual obligations.
                   Liquidated Damages. Some contracts (often involving the sale of real estate)
                   contain a liquidated damages clause, which sets forth a predetermined sum that
https://www.ostrer.com/civil-litigation/breach-of-contract/                                                                       2/4
6/24/2021                   Case 7:21-cv-05552-CS           Document
                                    Breach of Contract Lawyers             1-1
                                                               Orange County      FiledValley,
                                                                             NY, Hudson 06/24/21        Page
                                                                                               Chester NY | Ostrer4& of 5
                                                                                                                     Associates

                   a court can award to the aggrieved party if the contract has been breached.
                   Clauses for liquidated damages are common in real estate and construction
                   contracts, as well as contracts for the sale or lease of business equipment. In
                   general, liquidated damages provisions in contracts are enforceable if: 1) the
                   damages resulting from the breach are not readily determined, and 2) the
                   amount of liquidated damages under the contract is not highly disproportionate
                   to the actual damages incurred.
                   Attorneys Fees and Costs. The fees incurred in most civil litigation are
                   generally not recoverable unless the contract expressly provided for such
                   recovery. There are special circumstances where legal fees are recoverable and
                   each case must therefore be evaluated.

            Equitable Remedies

                   Specific Performance. In some cases, our attorneys can also seek an order
                   from the judge requiring specific performance in a breach of contact lawsuit. If
                   a court orders specific performance, the breaching party is required to fulfill its
                   obligations under the terms of the contract. Specific performance may be
                   granted in cases where monetary damages would not adequately compensate the
                   non‑breaching party. For example, if a contract is for the sale of unique goods
                   that cannot be obtained from another seller, a court may issue an order requiring
                   the breaching party to perform under the terms of the contract and deliver the
                   unique goods.
                   Rescission. Rescission is an equitable remedy that voids the contract. When a
                   judge grants rescission, both sides are generally excused from any further
                   performance under the contact. In addition, any money that had been remitted
                   under the contract is usually returned.

            If you believe you may have a claim for a breach of contract and would like to learn
            more about your rights under New York or Federal law, contact us today to discuss
            the damages and remedies that may be available to you.




            Our experienced lawyers have obtained favorable results on behalf of clients for over 35
                                                   years.


https://www.ostrer.com/civil-litigation/breach-of-contract/                                                                       3/4
6/24/2021                   Case 7:21-cv-05552-CS           Document
                                    Breach of Contract Lawyers             1-1
                                                               Orange County      FiledValley,
                                                                             NY, Hudson 06/24/21        Page
                                                                                               Chester NY | Ostrer5& of 5
                                                                                                                     Associates

                                                                P.O. Box 509
                                                      111 Main Street, Chester, NY 10918

                                                      877-469-7577
                                                              info @ ostrer.com




       The breach of contract lawyers at Ostrer & Associates, P.C. in Chester, New York, represent clients throughout the
       Hudson Valley, including Ulster, Sullivan, Dutchess, Rockland and Orange County, NY.



                                                                                               Home | Verdicts & Settlements | Cases | In the
                                                                                               News | Firm Overview | Attorneys | Contact Us
                                                                                                                                | Disclaimer

                                                                                                         Disclaimer | Privacy Policy | Attorney
                                                                                                                                    Advertising



                                                                                                   Legal Web Design by AJRoss Creative Media




https://www.ostrer.com/civil-litigation/breach-of-contract/                                                                                       4/4
